         Case 2:92-cr-00469-LMA Document 1244 Filed 06/01/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                     No. 92-469

GLENN METZ                                                                SECTION I

                                 ORDER & REASONS

         Before the Court is defendant Glenn Metz’s (“Metz”) motion 1 for compassionate

release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(a). Because Metz has

not demonstrated that he has satisfied the statutory exhaustion requirement, the

motion is dismissed without prejudice.

                                           I.

         On December 15, 1993, Metz was sentenced to life imprisonment after he was

convicted by a jury of conspiracy to possess cocaine with intent to distribute,

conducting a continuing criminal enterprise (“CCE”), money laundering, possession

with intent to distribute cocaine, and carrying and using a firearm in aid of

racketeering. On August 14, 1995, Metz’s conviction was affirmed by the United

States Fifth Circuit Court of Appeals on all counts except for the conspiracy charge,

which was vacated due to the conviction and life sentence he received for the CCE

violation. United States v. Tolliver, 61 F.3d 1189 (5th Cir. 1995). The Fifth Circuit

later vacated Metz’s firearms conviction in light of the United States Supreme Court’s

decision in Bailey v. United States, 516 U.S. 137 (1995), although the decision had no



1   R. Doc. No. 1241.


                                            1
         Case 2:92-cr-00469-LMA Document 1244 Filed 06/01/20 Page 2 of 5



impact on the life sentence Metz received for his CCE conviction. United States v.

Tolliver, 116 F.3d 120, 126 (5th Cir. 1997) (vacating the firearms charge without

review pursuant to the concurrent sentence doctrine).

      Subsequently, Metz has filed several unsuccessful post-conviction challenges

to his conviction and his sentence. 2 Metz is currently incarcerated at FCI Beaumont,

and he asks the Court to reduce his sentence to a term of time served. 3

      Metz argues that the Court should grant his motion for compassionate release

“based    on   his   deteriorating   health    and   extraordinary   and   compelling

circumstances.” 4 However, Metz does not provide any information with respect to his

health status or the alleged circumstances that would support his request. Metz does

not assert that he has submitted a request for compassionate release to the warden

of FCI Beaumont or otherwise exhausted his administrative remedies.

                                         II.

      In pertinent part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must




2 The Court has previously summarized these proceedings and need not repeat them
here. See R. Doc. No. 1204. Most recently, the Court denied Metz’s motion for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) on April 11, 2016, and it denied
Metz’s motion for reconsideration on April 28, 2016. R. Doc. Nos. 1234 & 1238.
3 R. Doc. No. 1241, at 5.
4 Id. at 2.



                                          2
       Case 2:92-cr-00469-LMA Document 1244 Filed 06/01/20 Page 3 of 5



also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”). Even in the

context of the COVID-19 pandemic, a defendant must first satisfy the exhaustion

criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have jurisdiction over a

motion for a compassionate release sentence reduction. See United States v. Ogarro,

No. 18-CR-373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Sullivan,

J.) (“[S]ection 3582(c)’s exhaustion proscription . . . mandates that where the BOP has

not submitted an application for a sentence reduction, a court cannot, under any

circumstances, grant compassionate release unless the defendant has either ‘fully

exhausted all administrative rights to appeal’ or waited at least 30 days from the




                                           3
       Case 2:92-cr-00469-LMA Document 1244 Filed 06/01/20 Page 4 of 5



receipt of such a request by the warden of the defendant’s facility.”). “This conclusion

is supported by a number of cases in which courts have addressed motions for

compassionate release under the [First Step Act] due to COVID-19 and found they do

not have the authority to address those motions when the defendants have not first

satisfied the exhaustion requirements[.]” United States v. Guyton, No. 11-271, 2020

WL 2128579, at *2 (E.D. La. May 5, 2020) (Milazzo, J.) (internal citation omitted)

(collecting cases).

      The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 2:16-CR-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May

19, 2020); United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3

(W.D. Wash. May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL

2130999, at *3 (W.D. La. May 5, 2020); United States v. Ebbers, No. (S4) 02-CR-1144-

3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

                                          III.

       Metz has not made any showing that he has “fully exhausted all administrative

rights to appeal” or that 30 days have lapsed since the receipt of a request for

compassionate release by the warden of his facility. See 18 U.S.C. § 3582(c)(1)(A).

Because he has not satisfied this statutory requirement, Metz’s motion for

compassionate release is not properly before the Court.




                                           4
      Case 2:92-cr-00469-LMA Document 1244 Filed 06/01/20 Page 5 of 5



                                     IV.

     Accordingly,

     IT IS ORDERED that Metz’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE.

     New Orleans, Louisiana, June 1, 2020.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      5
